ADVISORY ACTION

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. 

Applicant argues – 
Claim 1 recites that “the plurality of image detectors have first distribution positions and second distribution positions, the first distribution positions being different from the second distribution positions.” Applicant respectfully submits that the references fail to teach or suggest such features for the following reasons.
Bae discloses only one distribution position of the optical sensors 243, namely, each sub- pixel area respectively corresponds to an optical sensor 243. As illustrated in FIG. 18, an optical sensor 243 is above the sub-pixel R, an optical sensor 243 is above the sub-pixel G, and an optical sensor 243 is above the sub-pixel B. Since optical sensors 243 are evenly distributed above all the sub-pixels RGB in a same row, the optical sensors 243 as a whole have only one distribution position, i.e., being above or corresponding to the sub-pixels RGB in the same row. Based on such distribution of optical sensors, when RGBW or RGBY pixel layout is adopted instead of RGB pixel layout, if a size of a subpixel is kept unchanged, the pixel resolution may be reduced, and the number of pixels in a portion area may be reduced. Accordingly, the image acquisition resolution may be reduced, and the image acquisition quality may be impacted. For 
In contrast, claim 1 recites “the plurality of image detectors have first distribution positions and second distribution positions, the first distribution positions being different from the second distribution positions.” Unlike Bae where optical sensors 243 are evenly distributed above all the sub-pixels RGB in a same row, the optical sensors 243 as a whole have only one distribution position, according to claim 1, image detectors have different distribution positions.
As shown in reproduced FIG. 6, the image detectors S have two different distribution positions, for example, the first distribution position is represented by image detectors S which are always above each sub-pixel W in each row, and the second distribution position is represented by image detectors S which are above at least part of sub-pixel G in each row. As can be seen, not every RGBW corresponds to an image detector S in the present application, which is apparently different from Bae’s sensor distribution as illustrated in FIGS. 10 and 18 of Bae.
Tsai does not remedy the deficiencies of Bae. Even though FIG. 2 of Tsai teaches that positions of a same sub-pixel in adjacent rows may be in different columns, Tsai discloses, in paragraph [0025], “a plurality of light sensitive elements 26 are disposed on a lower substrate 30 corresponding to positions of the white color filter 20.” However, Tsai discloses that a light sensitive element 26 is disposed to always correspond to a white color filter 20 only, which means the light sensitive elements 26 have only one distribution position. (See FIG. 2 of Tsai reproduced below). Therefore, Tsai does not teach or suggest the recited features.

Finally, Kim does not remedy the deficiencies of Bae, Tsai, and Liu. Instead, Kim discloses, “one pixel is configured with three sub-pixels among the R, G, B and W sub-pixels.” (Paragraph [0097] and FIG. 9 reproduced below). In total, Kim discloses R, G, B and W sub- pixels. However, Kim does not disclose that the plurality of image detectors have first distribution positions and second distribution positions, and the first distribution positions being different from the second distribution positions. Therefore, Kim does not teach or suggest the recited features.

Examiner disagrees – 
Bae teaches wherein the plurality of image detectors have first distribution positions and second distribution positions, the first distribution positions being different from the second distribution positions (see at least figs. 10 & 18: note first distribution positions corresponding to the respective red (R) sub-pixels/light-transmitting parts 241 and second distribution positions corresponding to the respective blue (B) sub-pixels/light-transmitting parts 241 and green (G) sub-pixels/light-transmitting parts 241 and [0094], [0120], [0123]),

    PNG
    media_image1.png
    584
    557
    media_image1.png
    Greyscale

Tsai, Liu, and Kim are not cited for teaching the limitation “wherein the plurality of image detectors have first distribution positions and second distribution positions, the first distribution positions being different from the second distribution positions”.

Applicant argues – 
Bae does not disclose that the first color display subportions of the display portions in adjacent rows are in different columns respectively. Instead, Bae discloses positions of a same 
Tsai does not remedy the deficiencies of Bae. Even though FIG. 2 of Tsai teaches that positions of a same sub-pixel in adjacent rows may be in different columns.
Therefore, the cited references fail to teach or suggest all features recited in claim 1. Applicant respectfully requests withdrawal of the rejection of claim 1. Furthermore, claims 3-12 are patentable at least by virtue of their dependence on allowable claim 1.
Though of different scope than claim 1, claim 13 is patentable at least for the reasons cited above. Further, claims 15-20 are patentable at least by virtue of their dependence on allowable claim 13.

Examiner disagrees – 
Bae is not cited for the teaching the limitation “the first color display subportions of the display portions in adjacent rows are in different columns respectively”.  Applicant admits that FIG. 2 of Tsai teaches that positions of a same sub-pixel in adjacent rows may be in different columns.  Therefore, Tsai teaches first color display subportions of the display portions in adjacent rows are in different columns respectively (see at least fig. 2 and [0025]).
Pixel arrangements such as those taught by Tsai are well known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claims 3-12 are rejected at least by virtue of their dependence on rejected claim 1.
Though of different scope than claim 1, claim 13 is rejected at least for the reasons cited above. Further, claims 15-20 are rejected at least by virtue of their dependence on rejected claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	1/7/21
		/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623